Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on July 15, 2022 is acknowledged.
3.	Claims 1-20, 22-23 and 26-27 haven been cancelled.
4.	New claims 28-43 have been added.
5.	Claims 21, 25 and 28-43 are pending in this application.


Non-Compliant Amendment
6.	The amendment filed on July 15, 2022 is non-compliant. In the response to Restriction requirement, Applicant indicates “…Applicant amends claim 21 by including the subject matter of claim 24, and cancels composition claims 1-11 and 13-20 as well as claim 24” (see page 1 of “Response to Election/Restriction” filed on 7/15/2022). However, in the claim amendment filed on July 15, 2022, claim 24 is missing from the claim listing. 
    PNG
    media_image1.png
    872
    642
    media_image1.png
    Greyscale
In response to this office action, Applicant is required to correct this error.

Priority
7.	Applicant claims foreign priority to KOREA 10-2017-0127550 (09/29/2017). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/KR2018/011529, 09/28/2018 until the foreign priority dates are perfected. 
Restriction
8.	Applicant's election with traverse of Group 4 (claims 21, 25 and 28-43) and the election of SEQ ID NO: 1 as the CCN5 protein, SEQ ID NO: 2 as the nucleotide sequence, CMV promoter, SEQ ID NO: 3 as the SERCA2a protein species, SEQ ID NO: 6 as the self-cleavage sequence species, plasmid vector as the species of expression vector, and AAV as the species of recombinant virus in the reply filed on July 15, 2022 is acknowledged.  The traversal is on the ground(s) that Applicant amends claim 21 by including the subject matter of claim 24, and cancels composition claims 1-11 and 13-20, as well as claim 24. Claim 25 his amended to be dependent from claim 21, and new claims 28-43 each depend either or indirectly from claim 21.  The Examiner notes that at the time of Election/Restriction requirement, claims 1-11, 13-21 and 24-25 were pending. At the time of the mailing of the Election/Restriction requirement, the requirement was proper. However, in view of Applicant cancelling claims 1-11 and 13-20 as well as claim 24, the restriction requirement is hereby withdrawn. Claim 21 recites multiple species. The Examiner will search and examine species (iv) drawn to CCN5 protein or fragment thereof. Claims 28-43 are withdrawn from further consideration as being drawn to nonelected species. Please note: SEQ ID NO: 1 is known in the prior art. Claims 21 and 25 are examined on the merits in this office action.

Objections
9.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
In the instant case, the abstract recites, “The present invention relates to a pharmaceutical...” at line 1 of the abstract. Further, at line 3, the abstract recites, "…the present invention relates to..." Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract is recommended to be amended to recite, “A pharmaceutical composition…is described.”
10.	The drawings are objected to because some of the drawings appear to be missing the X and Y axes. For example, Figs. 4B, 8e, 9d, 10a, 10c and 11e appear to be missing the X and/or Y or both axis labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	Claims 21 and 25 are objected to for the following: claim 21 contains the acronym “CCN5” and claim 25 contains the acronym “SERCA2a”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., cellular communication network factor 5 (CCN5). The abbreviations can be used thereafter.

Rejections
35 U.S.C. 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cardiac arrhythmia, does not reasonably provide enablement for preventing cardiac arrhythmia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.




(1) The nature of the invention and (5) The breadth of the claim:
	The invention is drawn to a method for preventing or treating cardiac arrhythmia, comprising: administering to a subject in need thereof, 
    PNG
    media_image2.png
    307
    588
    media_image2.png
    Greyscale
. 

(2) The state of the prior art:
	       In regards to “cardiac arrhythmia”, Merck manual indicates that “arrhythmias and conduction disorders are caused by abnormalities in the generation or conduction of the electrical impulses or both” (see Merck Manual, Overview of Arrhythmias, top, first paragraph). The Merck manual indicates that “the resting sinus heart rate in adult is usually 60 to 100 beats/minute. Slower rates (sinus bradycardia) occur in young people, particularly athletes, and during sleep. Faster rates (sinus tachycardia) occur during exercise, illness, or periods of intense emotion through sympathetic neural and circulating catecholamine drive” (see Merch Manual, Overview of Arrhythmia, page 3, “Normal cardiac rhythm”). The Merck manual indicates that “absolute regularity of the sinus rhythm rate is pathologic and occurs in patients with autonomic denervation (e.g. in advanced diabetes) or with severe heart failure” (see Merch Manual, Overview of Arrhythmia, page 3, “Normal cardiac rhythm”). The Merck manual indicates that arrhythmia and conduction disturbances may be asymptomatic or cause palpitations (sensation of skipped beats or rapid or forceful beats), symptoms of hemodynamic compromise (e.g., dyspnea, chest discomfort, presyncope, syncope), or cardiac arrest…Palpation of pulse and cardiac auscultation can determine ventricular rate and its regularity or irregularity. Examination of the jugular venous pulse waves may help in the diagnosis of AV blocks and tachyarrhythmia (see Merch Manual, Overview of Arrhythmia, page 5, “Symptoms and Signs of Arrhythmias”). 
          The Merck manual indicates that diagnosis of arrhythmias is ECG, history and physical examination may detect an arrhythmia and suggest possible causes, but diagnosis requires a 12-lead ECG or, less reliably, a rhythm (see Merch Manual, Overview of Arrhythmia, page 6, “Diagnosis of Arrhythmias”). The Merck manual indicates that treatment of arrhythmias is treating the cause and sometimes with antiarrhythmic drugs, pacemakers, cardioversion-defibrillation, catheter ablation or surgery (see Merch Manual, Overview of Arrhythmia, page 9, “Treatment of Arrhythmias”).  
           The Merck manual indicates that “The need for treatment of arrhythmias depends on the symptoms and the seriousness of the arrhythmia. Treatment is directed at causes. If necessary, direct antiarrhythmic therapy, including antiarrhythmic drugs, cardioversion-defibrillation, implantable cardioverter-defibrillators (ICDs), pacemakers (and a special form of pacing, cardiac resynchronization therapy), catheter ablation, surgery or a combination, is used (see Merck Manual, Ablation for Cardiac Arrhythmia, p. 1, top).
The Merck manual indicates that heart failure (HF) is a syndrome of ventricular dysfunction. Left ventricular (LV) failure causes shortness of breath and fatigue, and right ventricular (RV) failure causes peripheral and abdominal fluid accumulation (see Merck Manual, Heart Failure (HF), p. 1, top). The Merck manual indicates that both cardiac and systemic factors can impair cardiac performance and cause or aggravate heart failure (see Merck Manual, Heart Failure (HF), “Etiology of Heart Failure”, p. 7, top). The Merck manual indicates that manifestations of heart failure differ depending on the extent to which the LV and RV are initially affected…In LV failure, the most common symptoms are dyspnea and fatigue due to increased pulmonary venous pressures, and low cardiac output…In RV failure, the most common symptoms are ankle swelling and fatigue…General examination may detect signs of systemic or cardiac disorders that cause or aggravate heart failure (see Heart Failure (HF), “Symptoms and Signs of Heart Failure”, pp. 9-10). The Merck manual indicates that diagnosis of heart failure is sometimes only clinical evaluation, chest x-ray, echocardiography, cardiac radionuclide scan, and/or MRI, BNP or N-terminal-pro-BNP (NT-pro-BNP) levels, ECG and other tests for etiology as needed (see Heart Failure (HF), “Diagnosis of Heart Failure”, pp. 11-16). The Merck manual indicates that treatment is diet and lifestyle changes, treatment of cause, drug therapy, sometimes device therapy (e.g., implantable cardioverter-defibrillator…), sometimes cardiac transplantation, and multidisciplinary care (see Heart Failure (HF), “Treatment of Heart Failure”, pp. 17-22).
            	The art provide guidance as to how to treat cardiac arrhythmias and heart failure, but do not provide guidance as how to determine individuals who are susceptible to cardiac arrhythmias and heart failure.
(3) The relative skill of those in the art:
           The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to cardiac arrhythmias and heart failure. Since the activity is based on determining the patient population that is susceptible to cardiac arrhythmias and heart failure, the predictability in the art is low. This is due to the fact that the art has recognized the difficulty in determining the patient population who are susceptible to cardiac arrhythmias and heart failure. 

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	      The specification provides guidance on treating cardiac arrhythmia, it does not provide guidance as when to administer the composition to prevent cardiac arrhythmia. Example 4 discloses the ECG measurements in atrial fibrillation model using CCN5 TG mice (see paragraph [0194]), mice injected with AAV9-CCN5 (see paragraphs [0195]-[0198]), optical mapping in atrial fibrillation and ventricular arrhythmia mouse models (see paragraphs [0199]-[0201]). Experimental Example 1.1 describe the identification of atrial fibrosis inhibitory effect of CCN5 protein (see paragraphs [0212]-[0215]). Experimental Example 1.2 describes identification of atrial fibrillation inhibitory effect of CCN5 (see paragraph [0216]). Experimental Example 1.4 describes identification of atrial fibrosis inhibitory effect of CCN5 in vitro (see paragraphs [0220]-[0223]). Experimental Example 1.5 describes identification of atrial fibrosis inhibitory effect of AAV-CCN5 in atrial fibrillation mouse model (see paragraphs [0224]-[0227]). Experimental Experiment 1.6 describes identification of atrial fibrillation inhibitory effect exhibited by AAV9-CCN5 (see paragraphs [0228]-[0232]). Experimental Example 2.1 describes production of ventricular arrhythmia mouse model (see paragraphs [0233]-[0235]). The specification discloses the treatment of arrhythmia. Additionally, it is unclear as to when to administer the compound and the patient population. The working examples are directed towards the mouse models and in vitro experiments in mouse experiencing arrhythmia. As stated above, the specification does not disclose how to prevent cardiac arrhythmias and heart failure. The working examples are limited to mouse models and cells that are experiencing cardiac arrhythmias.  
	         The specification has not provided guidance in the way of a disclosure to how to determine individuals that need protection against cardiac arrhythmias and heart failure. There is no clear guidance as to how to determine the patient population, since the Merck manual indicates that clinical diagnosis is required. Since the prior art is still unclear as to who are susceptible to cardiac arrhythmias and heart failure, more guidance is necessary.



(8) The quantity of experimentation necessary:
Since it is uncertain to predict the patient population who are susceptible for cardiac arrhythmias and heart failure, and the Applicant have not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the CCR5 proteins, fragments thereof or a nucleic acid encoding the CCR5 protein or fragments thereof would be effective in preventing cardiac arrhythmias and heart failure.

Written Description
14.	Claims 21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
In the instant case, the claims are drawn to: 
    PNG
    media_image3.png
    406
    585
    media_image3.png
    Greyscale
. The generic statements CCN5 protein or a fragment thereof do not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.
	
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 21 is broad generics with respect all possible compounds encompassed by the claims. The possible structural variations are limitless to any peptide fragment of CCN5. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of fragments or what amino acids are required to have the function of treating cardiac arrhythmia. 
The specification is limited to SEQ ID NO: 1 as the CCN5 protein sequence. Instant SEQ ID NO: 1 is a 250mer protein sequence. The working example describes CCN5 protein (see paragraph [0212], for example). The working example only describes the nucleic acid encoding CCN5 protein and CCN5 protein (see Experimental Examples throughout the specification). The specification does not describe any protein fragments nor describe what amino acids of SEQ ID NO: 1 are required to have the function of treating cardiac arrhythmia. Description of SEQ ID NO: 1 is not sufficient to encompass vast number of fragments of SEQ ID NO: 1. For example, since there are 250 residues, there are varying lengths, and varying amino acid compositions that make up the genus.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The specification defines the products and compositions required to practice the claimed invention broadly and solely in terms of their function, and the specification provides no guidance for identifying appropriate products and compositions. Such "reach-through" claims were addressed by the Federal Circuit in University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886 (Fed. Cir. 2004). See M.P.E.P. § 2163.
Regarding the written description requirement in reach-through situations, the CAFC wrote, "While it is true that this court and its predecessor have repeatedly held that claimed subject matter ‘need not be described in haec verba’ in the specification to satisfy the written description requirement…it is also true that the requirement must still be met in some way so as to ‘describe the claimed invention so that one skilled in the art can recognize what is claimed.’ Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 963 at 968 (63 USPQ2d 1609) (Fed. Cir. 2002). We have further explained that:
[T]he appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. … A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its function of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice. [Regents of the Univ. of Cal. v.] Eli Lilly [& Co., Inc.], 119 F.3d [1559,] 1568 [43 USPQ2d 1398] [(Fed. Cir. 1997) ("Lilly")] … . The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Id.
Enzo, 323 F.3d at 968. Similarly, for example, in the nineteenth century, use of the word "automobile" would not have sufficed to describe a newly invented automobile; an inventor would need to describe what an automobile is, viz., a chassis, an engine, seats, wheels on axles, etc. Thus, generalized language may not suffice if it does not convey the detailed identity of an invention." Rochester, 358 F.3d at 1892.
In sum, the instant specification does not provide any guidance that would steer the skilled practitioner toward COMPOUNDS OR COMPOSITIONS that can be used to carry out the claimed methods -- an essential element of every claim of the application -- and has not provided evidence that any such COMPOUNDS OR COMPOSITIONS were otherwise within the knowledge of a person of ordinary skill in the art at the relevant time. The disclosure is broad and vague and does not define any particular COMPOUND OR COMPOSITION that would facilitate the claimed EFFECT OF METHOD. 





35 U.S.C. 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (EP 2556839) as evidenced by Southern Hills Hospital & Medical Center (https://southernhillshospital.com/blog/entry/arrhythmia-can-lead-to-heart-failure-and-heart-failure-can-lead-to-arrhythmia, pp. 1-8, enclosed).
18.	Park et al teach a method of preventing and treating heart failure by administering a pharmaceutical composition comprising CCN5 or CCN2CT protein, or a genetic carrier comprising a nucleotide sequence encoding the CCN5 or the CCN2CT protein (see abstract). Park et al teach that the CCN5 protein and CCN2CT protein have anti-hypertrophic effects which effectively inhibit the hypertrophy of the heart wall (see paragraph [0008]). As evidenced by Southern Hills Hospital & Medical Center, arrhythmia can lead to heart failure, and heart failure can lead to arrhythmia (see Title). Since Park et al teach instant active method step, i.e., administering CCN5 protein to the same patient population, the reference anticipates instant claim 21.

35 U.S.C. 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
23.	Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (EP 2556839) as evidenced by Southern Hills Hospital & Medical Center (https://southernhillshospital.com/blog/entry/arrhythmia-can-lead-to-heart-failure-and-heart-failure-can-lead-to-arrhythmia, pp. 1-8, enclosed), in view of Whitehurst et al (US 2004/0106954).
24.	Park et al teach a method of preventing and treating heart failure by administering a pharmaceutical composition comprising CCN5 or CCN2CT protein, or a genetic carrier comprising a nucleotide sequence encoding the CCN5 or the CCN2CT protein (see abstract). Park et al teach that the CCN5 protein and CCN2CT protein have anti-hypertrophic effects which effectively inhibit the hypertrophy of the heart wall (see paragraph [0008]). As evidenced by Southern Hills Hospital & Medical Center, arrhythmia can lead to heart failure, and heart failure can lead to arrhythmia (see Title). Since Park et al teach instant active method step, i.e., administering CCN5 protein to the same patient population, the reference anticipates instant claim 21.
The difference between the reference and the instant claim is that the reference does not teach administering SERCA2a protein.
25.	However, Whitehurst et al teach that in human and experimental models of heart failure, SERCA2a activity is decreased, resulting in abnormal calcium handling…At least one investigation has shown that, in an animal model of heart failure where SERCA2a levels and activity were decreased and severe contractile dysfunction was present, overexpression of SERCA21 in vivo restored both systolic and diastolic function to normal levels (see paragraph [1102]). 
26.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park et al as evidenced by Southern Hills Hospital & Medical Center and Whitehurst et al, because both Park et al and Whitehurst et al teach treating heart failure by administering proteins to the patient in need thereof. One or ordinary skill would be motivated to combine with a reasonable expectation of success, since Whitehurst et al teach that increasing the levels of SERCA2a protein in vivo restored both systolic and diastolic function to normal levels, and combining two compositions used for the same purpose would at least have an additive effect. 
The MPEP states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”).

Improper Markush
27.	  Claims 21 and 25 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The compounds claimed do not share a common structural feature and a common use. For example, a nucleotide, expression vector, virus and protein do not share a common structure. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654